Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                    
                                                   Status of the Claims
          Claims 1-14 are currently pending. 

Information Disclosure Statement
The information disclosure statement filed 1/25/2019 is acknowledged.  A signed copy of the corresponding 1449 form has been included with this Office action.

Drawings
The drawings filed on 8/30/2019 are received and accepted. 

Specification
The abstract of the disclosure is objected to because the instant abstract compares the invention to the prior art by reciting that the claimed method is improved and simplified. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  
Instant claim 1 claims “adding in the presence of a particle” in line 3.  Lines 7 and 8 recite “removing said complex from the biological sample by separation of the particle”. Likewise, claim 11 claims “a separator of the particle” in part d).  In paragraph [0021] of the instant specification, it is taught that particles bind to nucleic acids in the sample and that the particles are separated by means of a magnet. Embodiments 1-4 all require the use of magnetic particles, which are later separated by use of a magnet.  Nowhere in the instant specification is there support provided for the use of particles that are not magnetic nor would separation by using a centrifuge separate the claimed complex from a particle. There is no support for “separation of the particles”, as recited in lines 7-8 of claim 1, in the instant specification for non-magnetic particles. 
The only particles addressed in the instant specification are magnetic particles, separated by a magnet. The instant specification therefore provides support for separation of the species of “magnetic particle” or the species of “paramagnetic particle” but lacks support for the entire genus of “particle”.  There is no support for removal of the claimed complex from the biological sample by separation of the claimed particle. 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


       Claims 11 and 13 are rejected under 35 USC 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.   Since neither the claim nor the specification provide descriptions of a means of separating particles as recited in Claim 11, one of ordinary skill in the art would not be reasonably appraised of the metes and bounds of “a separator of the particle”.  Claim 13 is rejected due to its dependency on claim 11. 
          Appropriate corrections are required.

Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 11 d) recites “a separator of the particle which has formed a complex from a) and b) the biomolecule”.   The metes and bounds of the claim are unclear.  It is unclear what “a)” and “b)” represent.  In the interest of compact prosecution, claim 11 d) is being interpreted to mean “a separator of the particle, which has formed a complex with a), b), and the biomolecule”.  Claim 13 is rejected due to its dependency on claim 11. 
          Appropriate corrections are required.

                                         Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand, Timo (US 2011/0117628, cited in the IDS filed on 1/25/2019) in view of Jiang et al. (US 2010/0190240).
Claim 1 is drawn to a method reciting the steps of adding, in the presence of a particle, an alginate solution and a salt of a divalent cation and/or a polyvalent cation or an acid to a biological sample, wherein an alginate-gel-biomolecule-complex is formed on the particle, removing said complex from the biological sample by separation of the particle, and subsequently releasing the biomolecules or an ingredient of the biomolecules form the alginate-gel-biomolecule-complex. 
Regarding claim 1, Hillebrand teaches a method for isolation of “free or naked” nucleic acids from urine, serum or plasma samples; e.g. paragraphs [0047], [0064], 
Hillebrand does not teach particles. 
Regarding claim 1, Jiang et al. teach methods and kits for purifying nucleic acids through the use of magnetic particles; e.g., claim 1 and para. [0005]., wherein the particle reversibly captures said nucleic acid to generate a combination comprising said magnetic particle with said captured nucleic acid and separating said magnetic particle with said captured nucleic acid using a magnetic separator, thereby purifying said nucleic acid; e.g. claim 1. 
Jiang et al. teach that magnetic beads used to bind nucleic acids in a reaction mixture offers several advantages including, for example, avoidance of centrifugation or vacuum processing, operator safety, and high purity; e.g. para. [0004]. Jiang et al. further teach that use of magnetic particles simplifies the nucleic acid isolation, thereby enabling high-throughput automation of purification; e.g. para. [0078].
prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hillebrand with the use of magnetic particles as taught by Jiang et al., wherein one skilled in the art would have been motivated to combine the method of using magnetic particles because Hillebrand was already teaching purifying nucleic acids by methods known in the art and Jiang et al. taught a method of purifying nucleic acids. Jiang et al. taught that magnetic beads used to bind nucleic acids in a reaction mixture offers several advantages; e.g. para. [0004]. Likewise, in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. The claimed element (a known method of isolating and purifying nucleic acids) was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  
There is a reasonable expectation of success of combining Hillebrand with Jiang et al. because Hillebrand was already teaching traditional purification of nucleic acids by known methods in the art; e.g. paragraphs [0054] and [0064] and Jiang et al. teach a method of purification of nucleic known in the art.  Therefore, the method taught by Jiang et al. is well-suited to the interests of Hillebrand. 
Regarding claim 2, Jiang et al. teach magnetic particles and paramagnetic particles; e.g. paragraphs [0078] and claim 1. 

Regarding claim 4, Hillebrand teaches cell-free nucleic acids; e.g. para. [0047].
Regarding claim 5, Jiang et al. teach a magnet; e.g. claim 33. 
Regarding claim 6, Hillebrand teaches dissolving the alginate-gel-biomolecule complex; e.g. claim 11, and paragraphs [0044] and [0045].
Regarding claim 7, Hillebrand teaches dissolving the pellet of gel with at least one compound selected from a chelating agent or trisodium citrate dehydrate; e.g. para. [0044].
Regarding claim 8, Jiang et al. teaches a magnetic bead protocol, which includes incubating nucleic acids from a biological sample with magnetic beads; e.g. para. [0106]. 
Regarding claim 9, Hillebrand teaches cell-free nucleic acids and the release of the cell-free nucleic acids from the alginate-gel-nucleic acid complex; e.g. claims 1 and 3 and paragraph [0047].  Hillebrand teaches purification of the nucleic acid by a means known in the art; e.g. paragraphs [0054] and [0064]. 
Regarding claim 10, Jiang et al. teach a binding buffer added to nucleic acids; e.g. para. [0002].
Regarding claim 12, Hillebrand teaches EDTA; e.g. para. [0044].
Regarding claim 14, Hillebrand teaches a biological sample to be investigated, such as plasma, serum or urine; e.g. para. [0047].  


Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand, Timo (US 2011/0117628, cited in the IDS filed on 1/25/2019) in view of Jiang et al. (US 2010/0190240).
Regarding claim 11, Hillebrand teaches a kit; e.g. claim 15. 
Further taught is:
 an alginate solution; e.g. para. [0044], 
a salt of a divalent cation or polyvalent cation or an acid; e.g. para and instructions for isolation of a biomolecule; e.g. para. [0044], 
and a chelating agent for recovering biomolecules from a gel complex; e.g. claim 1, claim 3 and claim 10. 
Hillebrand teaches purifying nucleic acids using known methods; e.g. paragraphs [0054] and [0064]. 
Hillebrand does not teach a particle or a separator of a particle.
Regarding claim 11, Jiang et al. teach kits for purifying nucleic acids through the use of magnetic particles; e.g., claim 1 and para. [0005]., wherein the particle reversibly captures said nucleic acid to generate a combination comprising said magnetic particle with said captured nucleic acid and separating said magnetic particle with said captured nucleic acid from one or more components of the combination using a magnetic separator, thereby purifying said nucleic acid; e.g. claim 1. 
Jiang et al. teach that magnetic beads used to bind nucleic acids in a reaction mixture offers several advantages including, for example, avoidance of centrifugation or vacuum processing, operator safety, and high purity; e.g. para. [0004]. Jiang et al. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hillebrand with the use of magnetic particles as taught by Jiang et al., wherein one skilled in the art would have been motivated to combine the method of using magnetic particles because Jiang et al. taught that magnetic beads used to bind nucleic acids in a reaction mixture offers several advantages; e.g. para. [0004]. Likewise, in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. The claimed element (a known method of isolating and purification of nucleic acids) was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  
There is a reasonable expectation of success of combining Hillebrand with Jiang et al. because Hillebrand was already teaching traditional purification by known methods in the art; e.g. paragraphs [0054] and [0064] and Jiang et al. teach a method of purification of nucleic known in the art. Both Hillebrand and Jiang et al. taught a kit. Therefore, the method taught by Jiang et al. is well-suited to the interests of Hillebrand, including components known in the art to purify the nucleic acids taught by Hillebrand. 
Regarding claim 13, Hillebrand teaches a chelating agent; e.g. para. [0044].


Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KARLA A DINES/           Primary Examiner, Art Unit 1639